department of the treasury internal_revenue_service washington d c number release date date cc pa cbs br3 gl-100460-02 uil memorandum for associate area_counsel sb_se from joseph w clark chief branch collection bankruptcy summonses cc pa cbs br2 subject separate bank accounts - pattern_letter for banks this responds to your request of date for our drafting assistance and suggestions regarding the above matter please find attached a draft pattern_letter that we think could be appropriate for your local client’s desired use we understand that a few trust fund compliance initiative tfci taxpayers in your area all located in sparsely populated communities are reporting initial difficulties in persuading their customary local banks to open the special deposit accounts for them that are required by sec_7512 we assume this problem stems from these particular bank’s initial unfamiliarity with the very specific requirements of sec_7512 and its explanatory regulation in terms of the captioning and usage of the special deposit accounts we also understand that after the respective headquarters banks for these reluctant bank branches have received letters from local counsel for the service that the special deposit accounts have actually then been opened as required albeit late in order to avoid the potential delay and additional work caused to the service in these circumstances in future tfci cases your local client has asked your office to draft a suggested pattern_letter for their use that would let the bank know precisely what banking services its customer requires and the legal reasons these services are needed at the time a revenue_officer hands the responsible_person of a tfci taxpayer a form_2481 notice to make special deposits of taxes you contemplate that the taxpayer could also be handed the pattern_letter to explain the mechanics of the special deposit account to a bank the tfci taxpayer in turn would then be able to present the bank with this pattern_letter when asking the bank to open the new special deposit account gl-100460-02 we are also providing you with an electronic copy of this draft pattern_letter in word format so that your local client may transfer the body of the memorandum to an appropriate letterhead and add or revise certain appropriate details please call the attorney assigned to this case pincite-3630 if you require further assistance attachment draft pattern_letter in sec_7512 cases for a taxpayer to give a bank gl-100460-02 attachment date person to contact employee number irs contact address irs telephone number employer_identification_number taxpayer name and address dear bank officer or account opening employee the above-named customer of your bank is presenting you with this letter in order to facilitate the opening of a special deposit account required by the internal revenue laws upon notification by the internal_revenue_service see enclosed irs form_2481 - notice to make special deposits of taxes persons such as your customer must immediately open a special trust fund account with a united_states bank for deposit of such taxes this letter is to help you understand the importance of creating this account and the precise nature of the banking services that your customer now needs from you in order to comply with the legal requirements of sec_7512 of the internal_revenue_code i r c sec_7512 sec_7512 is reproduced on page of the enclosed blank form_2481 form_2481 which is the notice described in sec_7512 directs a business receiving the notice to establish immediately a bank account captioned as follows name of business trustee special fund in trust for u s under sec_7512 i r c the precise captioning of the customer’s new special deposit account with a united_states bank after receipt of the form_2481 is described in sec_7512 and in the accompanying treasury regulation treas reg also enclosed once the account is established the taxes deposited in such account shall constitute a fund in trust for the united_states payable only to the internal_revenue_service on demand by the trustee sec_301 c c f_r part while the form_2481 directed your customer to open the special deposit account immediately a business is typically allowed at least one business_day after receipt of the form_2481 to open the required special deposit account in order for your customer to comply with the law after receiving a form_2481 the business gl-100460-02 must open this special deposit account no later than the end of the second banking day following its first payroll when the employment_taxes are required to be collected after receipt of the form_2481 this timing requirement is described in sec_7512 and sec_301_7512-1 b after opening the special deposit account your customer will thereafter be required to deposit sufficient sums in the account to cover its federal employment_tax debts that are incurred with each successive payroll no later than two days after each payroll is met the amounts deposited in the special deposit account must remain in the account until paid over to the united_states by the business when an irs form_2481 is delivered to a business for federal employment_taxes a box on the form is ordinarily marked by the irs to require the business to file form 941-m monthly employment_tax returns as opposed to the quarterly returns otherwise required_by_law these monthly returns will need to be filed by the business with a designated irs employee no later than the 15th day of the month following the preceding month covered by the return along with these monthly returns the business must send its tax_payments to the irs with respect to the return these payments should be drawn from amounts previously deposited by the business in the special deposit account while the required captioning and customer use of this special deposit account may be new to your institution these provisions of the internal_revenue_code were enacted in and the explanatory regulation was issued the same year the irs does not make widespread use of these provisions but it has found that the extra attention received by and the discipline required of a business by the use of a special deposit account is often helpful in furthering compliance by a business with its federal employment_tax responsibilities your customer could face significant adverse consequences if the business fails to open the special deposit account as required to make deposits to the account when required and to pay over the taxes due to the united_states when required accordingly the united_states and your customer will very much appreciate your assistance in facilitating the establishment and maintenance of the special deposit account in the manner described above gl-100460-02 if you have any questions regarding these matters please call the revenue_officer assigned to your customer’s case at the number shown at the top of this letter local counsel for the irs is also aware of our providing your customer with this letter to speak with our local counsel please call attorney title and name at telephone number sincerely yours group manager enclosures blank irs form_2481 sec_301_7512-1
